In an action upon a promissory note in which the *628defendants interposed a defense and counterclaim seeking to offset a credit in the bank in favor of a corporation known as Jacob Williamson, Inc., which counterclaim was allowed by the trial justice, judgment reversed upon the law, with costs, and judgment directed in favor of the plaintiff for the relief demanded in the complaint, with costs, on the ground that the facts appearing in the record do not warrant the allowance of defendants’ counterclaim. Lazansky, P. J., Young, Hagarty, Adel and Taylor, JJ., concur.